DETAILED ACTION
1.	This communication is responsive to the Amendment filed 8/23/2022.  Claims 18-20 have been amended. Claim 1 has been canceled.  Claims 2-21 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molina et al. (US 9,418,117) hereinafter Molina.
Claim 1 (Cancelled)  

In claim 2, Molina teaches 
A method comprising: 
generating, by a software application executing at a computer system, a personalized conversation graph for a user of an online service, the personalized conversation graph having a plurality of nodes with each node representing a digital content item for presentation to the user, and one or more edges connecting nodes of the plurality of nodes with each edge of the one or more edges representing a transition between digital content items associated with the nodes connected by the edge, the generating of the personalized conversation graph being performed using one or more machine learning algorithms (col. 4 lines 42-52, A conversation graph is a data structure including messages of a conversation.  The conversation graph includes a root message (e.g., message 200 of FIG. 2) and one or more messages connected, either directly or indirectly, to the root message (e.g., messages 204-216 of FIG. 2).  The relationships between the nodes of the conversation graph represent a reply structure of the conversation, wherein each child node is a reply message to at least one corresponding parent node, col. 5 lines 44-49, a message table 300 which includes multiple records (e.g., 312, 314, 316) containing message data fields 302-310 associated with a message identified by message ID 302.  Author Account ID field 304 contains an identifier indicating an account associated with an author of the message identified by message ID 302); 
executing the software application to generate and cause display of a user interface at a client device (col. 13 line 64-col. 14 line 1, the client (105) an be configured to display a threaded view of the window of messages (e.g., to delineate the separate threads of messages within the window of messages) or to display a non-threaded new (e.g., a list)); 
based on an indication of a first action, by the user, received from the client device in response to a prompt, selecting and processing a first node of the personalized conversation graph to cause presentation, in the user interface, of a first digital content item represented by the first node of the personalized conversation graph and a first call-to-action associated with the first digital content item (col. 10 line 55-col. 11 line 10, the conversation module (120) includes functionality to apply a relevance filter to modify the relevance scores of one or more authoring accounts based on engagement data.  For example, the conversation module (120) can be configured to identify messages having a higher than expected amount of one or more types of engagement.  Examples of a type of engagement can include, but are not limited to, replies, favorites, rebroadcasts, shares, views, and/or any other type of measurable interaction with one or more messages.  The conversation module (120) can be configured to identify a threshold engagement amount for a given type of engagement, and to compare a measured engagement value with the threshold amount.  The measured engagement value can be for one or more messages of the conversation graph.  In response to detecting that the measured engagement value of a message exceeds the threshold engagement amount, the conversation module (120) can be configured to increase a relevance score of an authoring account of the message.  In this way, the conversation module (120) can be configured to modify the relevance scores of one or more authoring accounts of the conversation graph based on engagement data of one or more messages represented by the conversation graph); and 
in response to an indication of a second action, by the user, received from the client device in response to the first call-to action, selecting and processing a second node, connected via an edge to the first node in the personalized conversation graph to cause presentation, in the user interface, of a second digital content item represented by the second node of the personalized conversation graph and a second call-to-action(col. 12 lines 5-34, the conversation module (120) includes functionality to apply the relevance filters according to a predefined sequence.  The sequence of applying relevance filters can be 
significant in the case of dependency between one or more relevance filters and/or if data required to modify one or more relevance scores otherwise changes over time.  For example, if the conversation module (120) is configured to identify blessed accounts based on their relevance scores exceeding a predefined threshold, it may be advantageous to execute one or more other relevance filters (which may modify those relevance scores) prior to designating the blessed accounts.  Thus, in one or more embodiments, a credibility relevance filter (i.e., a relevance filter which can modify 
relevance scores based on a credibility rating), a verified relevance filter (i.e., a relevance filter which can modify relevance scores based on a whitelist of verified accounts), a relationship graph relevance filter (i.e., a relevance filter which can modify relevance scores based on accounts having a predefined graph relationship with a requesting account), and/or any number of other relevance filters can be executed by the conversation module (120) prior to executing a blessing relevance filter).

In claim 3, Molina teaches 
The method of claim 2, further comprising: 
using the one or more machine learning algorithms, dynamically modifying a sequence of the plurality of nodes in the personalized conversation graph based on the indications of actions received from the client device, resulting in a customized sequence of digital content items delivered to the client device (col. 8 lines 21-32, the conversation module (120) includes functionality to prune a conversation graph based on context 
data.  The conversation graph can be pruned prior to applying any relevance filters, to include only (1) the root message, (2) the context message, (3) all messages connecting the root message to the context message, and/or (4) all direct or indirect children of the context message.  In this way, for example, the conversation graph can be modified to include only a single branch of messages connecting the root message to the context message, as well as any number of branches below the context message).

In claim 4, Molina teaches 
The method of claim 2, wherein the plurality of digital content items represented by the plurality of the nodes of the personalized conversation graph correspond to a plurality of software modules associated with the software application, wherein the executing of the software application includes: 
executing the plurality of software modules according to a sequence of the plurality of nodes associated with the personalized conversation graph in response to receiving one or more indications of actions from the client device, the one or more indications of actions corresponding to the one or more edges of the personalized conversation graph, the executing of the plurality of software modules resulting in a sequenced delivery of digital content items associated with the plurality of the software modules to the client device (col. 4 lines 42-52, A conversation graph is a data structure including messages of a conversation.  The conversation graph includes a root message (e.g., message 200 of FIG. 2) and one or more messages connected, either directly or indirectly, to the root message (e.g., messages 204-216 of FIG. 2).  The relationships between the nodes of the conversation graph represent a reply structure of the conversation, wherein each child node is a reply message to at least one corresponding parent node), and 
wherein the causing of the display of the first content item and of the first call-to-action is performed as a result of the executing of a first software module (col. 10 line 55-col. 11 line 10, the conversation module (120) includes functionality to apply a relevance filter to modify the relevance scores of one or more authoring accounts based on engagement data.  For example, the conversation module (120) can be configured to identify messages having a higher than expected amount of one or more types of engagement.  Examples of a type of engagement can include, but are not limited to, replies, favorites, rebroadcasts, shares, views, and/or any other type of measurable interaction with one or more messages.  The conversation module (120) can be configured to identify a threshold engagement amount for a given type of engagement, and to compare a measured engagement value with the threshold amount.  The measured engagement value can be for one or more messages of the conversation graph.  In response to detecting that the measured engagement value of a message exceeds the threshold engagement amount, the conversation module (120) can be configured to increase a relevance score of an authoring account of the message.  In this way, the conversation module (120) can be configured to modify the relevance scores of one or more authoring accounts of the conversation graph based on engagement data of one or more messages represented by the conversation graph).  

In claim 5, Molina teaches 
The method of claim 4, wherein the generating of the personalized conversation graph associated with the user includes: 
using the one or more machine learning algorithms, generating, for each of the plurality of software modules, a relevance score that indicates a level of relevance, to the user, of the digital content items associated with a particular software module (col. 8 lines 33-38, the conversation module (120) includes functionality to assign relevance scores to authoring accounts of messages of a conversation graph.  Thus, each authoring account of a message of the conversation graph is assigned a relevance score (i.e., an account relevance score)); 
selecting a set of software modules from the plurality of software modules based on relevance scores associated with the software modules included in the set exceeding a relevance threshold (col. 9 lines 17-26, the conversation module (120) is configured to designate authoring accounts having a relevance score exceeding a predefined threshold as blessed.  By identifying blessed accounts, and then increasing the relevance scores of one or more accounts associated with the blessed accounts (e.g., based on their reply relationship in the conversation graph), the conversation module (120) can be configured to repeat the process by checking to see if any of the modified relevance scores now exceed the predefined threshold); and 
associating a node of the personalized conversation graph with a software module of the set of software modules based on the relevance score associated with the software module (col. 9 lines 45-50, the conversation module (120) can be configured to identify a credibility rating of each authoring account of the conversation graph.  The conversation module (120) can then be configured to modify the relevance scores of the accounts based on their corresponding credibility rating).

In claim 6, Molina teaches 
The method of claim 5, wherein the user is a member of a Social Networking Service (SNS), and 
wherein the relevance score associated with the particular software module is determined based on at least one of member profile data associated with the member, member activity and behavior data associated with the member, or social graph data associated with the member (col. 9 line 57-col. 10 line 3, the conversation module (120) includes functionality to apply a relevance filter to increase the relevance scores of one or more authoring accounts of the conversation graph which are identified in a whitelist of verified accounts. For example, the whitelist of verified accounts can be a list of accounts which are high-profile accounts which are susceptible to impersonation. In this example, celebrity and business accounts would be verified by the messaging platform (100) in order to notify users of the messaging platform (100) that the accounts are authentic. In one or more embodiments of the invention, the conversation module (120) is configured to increase the relevance scores of verified authoring accounts by a predefine amount/percentage).  

In claim 7, Molina teaches 
The method of claim 5, further comprising: 
using the one or more machine learning algorithms, weighting the relevance scores associated with the software modules included in the set based on the one or more indications of actions received from the client device, the weighting of the relevance scores resulting in weighted relevance scores associated with the software modules (col. 12 lines 65-67, the conversation module (120) is configured to assign a weight to the message relevance score and account relevance score of each message in the conversation graph); and 
using the one or more machine learning algorithms, dynamically modifying the sequence of the plurality of nodes in the personalized conversation graph based on the weighted relevance scores associated with the software modules, the dynamic modifying resulting in a customized sequence of delivering the digital content to the client device (col. 13 lines 1-4, the account score can be weighted at 60% while the message relevance score is weighted at 40%.  In this way, the conversation module (120) can calculate an aggregate relevance score for each message of the conversation graph).  
In claim 8, Molina teaches 
The method of claim 2, wherein the personalized conversation graph includes one or more classes of nodes, and wherein a class of nodes of the one or more classes of nodes represents a topic associated with the personalized conversational graph, the method further comprising: 
using the one or more machine learning algorithms, generating, for each node included in the class of nodes, a user-action-based score based on one or more indications of actions received from the client device in response to one or more content items displayed in the user interface on the client device (col. 10 lines 59-col. 11 line 1, the conversation module (120) can be configured to identify messages having a higher than expected amount of one or more types of engagement.  Examples of a type of engagement can include, but are not limited to, replies, favorites, rebroadcasts, shares, views, and/or any other type of measurable interaction with one or more messages.  The conversation module (120) can be configured to identify a threshold engagement amount for a given type of engagement, and to compare a measured engagement value with the threshold amount); 
ranking the nodes included in the class of nodes based on the user-action-based scores (col. 12 lines 29-34, the conversation module (120) can be configured to identify a volatility ranking of each relevance filter, which indicates a degree of dependency upon the execution of other filters and/or a preferred order of execution.  The conversation module (120) can then execute the relevance filters in order of their corresponding volatility ranking); and 
selecting the second node that represents the further content item from the class of nodes based on the ranking of the nodes included in the class of nodes (col. 12 lines 49-54, the conversation module (120) can designate accounts as blessed by traversing the conversation graph and identifying messages which are replied to by blessed accounts.  The replied to accounts can then be designated as being blessed, and the process can be repeated until no new replied-to accounts are identified (i.e., convergence)).

In claim 9, Molina teaches 
The method of claim 8, wherein the user-action-based score represents a probability that the user would perform a particular action in response to a particular call-to action content item associated with a particular node, the probability being computed using the one or more machine learning algorithms (col. 10 line 55-col. 11 line 10, the conversation module (120) includes functionality to apply a relevance filter to modify the relevance scores of one or more authoring accounts based on engagement data), and 
wherein the probability is re-computed after receiving one or more indications of actions from the client device in response to one or more content items displayed in the user interface on the client device (col. 10 line 55-col. 11 line 10, For example, the conversation module (120) can be configured to identify messages having a higher than expected amount of one or more types of engagement.  Examples of a type of engagement can include, but are not limited to, replies, favorites, rebroadcasts, shares, views, and/or any other type of measurable interaction with one or more messages.  The conversation module (120) can be configured to identify a threshold engagement amount for a given type of engagement, and to compare a measured engagement value with the threshold amount.  The measured engagement value can be for one or more messages of the conversation graph.  In response to detecting that the measured engagement value of a message exceeds the threshold engagement amount, the conversation module (120) can be configured to increase a relevance score of an authoring account of the message.  In this way, the conversation module (120) can be configured to modify the relevance scores of one or more authoring accounts of the conversation graph based on engagement data of one or more messages represented by the conversation graph).  

In claim 10, Molina teaches 
The method of claim 2, wherein the user is a member of a Social Networking Service (SNS), and 
wherein digital content items associated with the plurality of nodes are presented in a personalized conversational flow for sequenced delivery of digital content items to the client device in a particular sequence determined based on a particular online context associated with the SNS (col. 8 lines 7-12, the context message is identified based on a user selecting a message from a message stream presented via front end module 110.  In other embodiments, the context message may be identified as a message including a specified keyword or topic, a message returned in response to a search request, and/or a message associated with an advertisement).  

In claim 11, Molina teaches 
The method of claim 2, further comprising: 
determining that a score associated with the user exceeds a threshold, 
wherein the generating of the personalized conversation graph is based on the determining that the score exceeds the threshold (col. 10 line 55-col. 11 line 10, the conversation module (120) includes functionality to apply a relevance filter to modify the relevance scores of one or more authoring accounts based on engagement data. For example, the conversation module (120) can be configured to identify messages having a higher than expected amount of one or more types of engagement. Examples of a type of engagement can include, but are not limited to, replies, favorites, rebroadcasts, shares, views, and/or any other type of measurable interaction with one or more messages. The conversation module (120) can be configured to identify a threshold engagement amount for a given type of engagement, and to compare a measured engagement value with the threshold amount. The measured engagement value can be for one or more messages of the conversation graph. In response to detecting that the measured engagement value of a message exceeds the threshold engagement amount, the conversation module (120) can be configured to increase a relevance score of an authoring account of the message. In this way, the conversation module (120) can be configured to modify the relevance scores of one or more authoring accounts of the conversation graph based on engagement data of one or more messages represented by the conversation graph).  

In claim 12, Molina teaches 
The method of claim 2, wherein each of the plurality of nodes is associated with a score identifying a level of the user's interest in the digital content item represented by a particular node, and wherein the selecting and processing of the second node in the personalized conversation graph is based on the score associated with the second node ranking higher than other scores associated with other nodes (col. 12 lines 29-34, the conversation module (120) can be configured to identify a volatility ranking of each relevance filter, which indicates a degree of dependency upon the execution of other filters and/or a preferred order of execution.  The conversation module (120) can then execute the relevance filters in order of their corresponding volatility ranking).

In claim 13, Molina teaches 
The method of claim 12, wherein the score is generated based on one or more actions, by the user, pertaining to at least one of one or more digital content items published on a server of an online service or one or more interactive dialogues associated with the personalized conversation graph (col. 10 lines 59-col. 11 line 1, the conversation module (120) can be configured to identify messages having a higher than expected amount of one or more types of engagement.  Examples of a type of engagement can include, but are not limited to, replies, favorites, rebroadcasts, shares, views, and/or any other type of measurable interaction with one or more messages.  The conversation module (120) can be configured to identify a threshold engagement amount for a given 
type of engagement, and to compare a measured engagement value with the 
threshold amount).

In claim 14, Molina teaches 
The method of claim 12, wherein the scores of the plurality of nodes are dynamically re-computed based on one or more actions, by the user, pertaining to one or more digital content items (col. 11 lines 1-10, The measured engagement value can be for one or more messages of the conversation graph.  In response to detecting that the measured engagement value of a message exceeds the threshold engagement amount, the conversation module (120) can be configured to increase a relevance score of an authoring account of the message.  In this way, the conversation module (120) 
can be configured to modify the relevance scores of one or more authoring accounts of the conversation graph based on engagement data of one or more messages represented by the conversation graph).  

In claim 15, Molina teaches 
The method of claim 2, wherein the indication of the first action includes a selection of a user interface element in the user interface associated with the online service, via the client device, the user interface element indicating a particular context associated with the online service, and wherein the first node represents a particular digital content item pertaining to the particular context (col. 8 lines 7-12, the context message is identified based on a user selecting a message from a message stream presented via front end module 110.  In other embodiments, the context message may be identified as a message including a specified keyword or topic, a message returned in response to a search request, and/or a message associated with an advertisement).

Claim 16 is essentially same as claim 2 except that it recites claimed invention as a system and is rejected for the same reasons as applied hereinabove.

Claims 17-21 are essentially same as claims 2, 4-5 and 8-9 except that they recite claimed invention as a non-transitory machine-readable storage medium and are rejected for the same reasons as applied hereinabove.


Response to Amendment
6.	The nonstatutory obviousness-type double patenting rejections given to claims 2-21 have been withdrawn because a Terminal Disclaimer has been filed 8/23/2022 and approved on 8/24/2022


Response to Arguments
7.	In the remarks, the applicant argues that:
The primary prior art reference, Molina, uses some similar language (e.g., “conversation graph”) to describe a solution to an entirely different problem from that to which Applicants’ claims are directed. For example, the purpose of Applicants’ invention is to create a conversation graph that can be used to select content for an automated back-and-forth interaction with an end-user. That is, the content items (nodes of the graph) represent content that has yet-to-be presented or displayed to an end-user. Based on an interaction or action by an end-user, a next node in the graph is selected and the digital content item associated with the next node is then presented. Accordingly, Applicants’ conversation graph is generated prior to any content items being presented to the intended recipient — that is, the end-user for whom the conversation graph has been personalized. In contrast, Molina describes a way to analyze relationships between end-users for the purpose of displaying a group of messages (e.g., tweets) that have already been published.
Examiner Responds: Under a broadest reasonable interpretation (BRI), giving words of the claim their plain meaning, and not to read an unrecited limitation (from the specification) into the claim(s), the limitations that the Applicant argued “the content items (nodes of the graph) represent content that has yet-to-be presented or displayed to an end-user”, or “conversation graph is generated prior to any content items being presented to the intended recipient” are not recited in the claim(s).

8.	In the remarks, the applicant argues that:
Applicants’ claim 1 involves a machine learning algorithm for generating the personalized conversation graph. The conversation graph of Molina is not generated using a machine learning algorithm, but instead, is the natural result of end-users sending or publishing messages. Nowhere does Molina reference the use of a machine learning algorithm for use in generating a personalized conversation graph.
Examiner Responds: applying “machine learning algorithm” to organize data/information is well-known in the art, it can be used to generate a personalized conversation graph without any inventive step(s).  Further, Molina discloses categorize message/conversation into various types/topic (data classification) at Col. 5 lines 26-43, messages can be categorized into various types. For example, a message posted by a particular author without an indication that the message is directed to a particular account may be referred to, in one embodiment, as a broadcast message or simply a message. Broadcast messages are displayed to users with accounts associated with (e.g., following, friends with, etc.) the account of the broadcast message. A message in reply to another message is considered a reply message or, more simply, a reply, Col. 8 lines 17-20, relevant topics (i.e., predefined categories used to adjust message/account relevance scores), Col. 14 lines 21-43, the semantic analysis module (128) includes functionality to identify one or more topics associated with messages, accounts, and/or conversations…. the semantic analysis module (128) includes functionality to modify a relevance score based on a relevance of a message, account, or conversation to a topic), that means Molina implicitly discloses using a machine learning algorithm for generating/organizing a personalized conversation graph.

9.	In the remarks, the applicant argues that:
claim 1 involves “selecting and processing a first node of the personalized conversation graph, based on an indication of a first action received from the client (of a first user) in response to a prompt.” Molina does not describe or suggest any equivalent.
Examiner Responds: Molina discloses displaying a relevant conversation by identifying, among the stream of messages, a first message selected for inclusion in a relevant conversation among messages of a conversation graph (col. 2 lines 16-24). Based on the engagement data, e.g.  replies, favorites, rebroadcasts, shares, views, and/or any other type of measurable interaction with one or more messages, the conversation module (120) apply/modify the relevance scores to one or more messages represented by the conversation graph (col. 10 line 55-col. 11 line 10). (Examiner interprets: the engagement data, equivalent to “a first action received from the client (of a first user) in response to a prompt”, a first message selected for inclusion in a relevant conversation equivalent to selecting and processing a first node of the personalized conversation graph).

10.	In the remarks, the applicant argues that:
the selecting and processing of the first node of the personalized conversation graph results in “presentation ... of a first digital content item represented by the first node of the personalized conversation graph and a first call-to-action associated with the first digital content item.” As expressly indicated by way of example in paragraph 0010 of Applicants’ specification, a “call-to-action” is a message that prompts an end-user to take a particular action. Molina simply describes a technique for display or presenting end-user messages (e.g., tweets) in a format that illustrates a relationship between authors of the messages. Molina does not describe or suggest presenting a call-to-action associated with a first digital content item.
Examiner Responds: without detail information recited in the claim(s) about “a call-to-action associated with a first digital content item” and not to read an unrecited limitation (from the specification) into the claim(s), Molina’s “a first message selected….” (col. 2 lines 16-24) can be interpreted as “a first digital content item”, “in reply to field 310 identifies a parent message that a particular message is in reply to. For example, record 314 identifies message ID number 2 which is identified as being in reply to message ID number 1” (col. 6 lines 11-15) can be interpreted as “a call-to-action”.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUAWEN A PENG/Primary Examiner, Art Unit 2157